DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment, filed 5/21/2021, is acknowledged.  Claim 1 is amended.  No new matter is present.  The rejection of Claims 1-8 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to Claim 1.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to a non-elected invention without traverse.  Accordingly, claims 9-16 have been cancelled.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method of making a copper alloy material comprising the claimed composition, steps, and processing parameters, wherein the copper alloy material comprises a tensile strength of 620-1000 MPa, a spring limit of 460 to 750 MPa, electrical conductivity of 35-50% IACS, and the claimed crystal plane fractions as measured by EBSD analysis.  Closest prior art Fugono fails to teach a method resulting in a copper alloy material with the claimed crystal plane fractions and spring limit.  The instant specification provides sufficient evidence to demonstrate that the claimed processing parameters including solution heat treatment temperature and time are critical to achieving the claimed combination of properties, in particular, a spring limit of 460-750 MPa.  For example, comparative example 2 teaches a solution heat treatment time and temperature falling within the ranges of the 
Applicant’s arguments, filed 5/21/2021, have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Therefore, the rejection under 35 U.S.C. 103 has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735